

117 HR 5245 IH: Gun Trafficker Detection Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5245IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Casten (for himself, Ms. Kelly of Illinois, and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require lost or stolen firearms to be reported to law enforcement authorities within 48 hours, and for other purposes.1.Short titleThis Act may be cited as the Gun Trafficker Detection Act.2.Reporting of lost or stolen firearms to law enforcement authorities(a)Reporting requirement(1)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)Within 48 hours after a person not licensed under this chapter who owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, discovers or should have discovered the theft or loss of the firearm, the person shall report the theft or loss to the Attorney General. If the report to the Attorney General is not submitted through a web portal created by the Attorney General for such purpose, the person shall report the theft or loss to local law enforcement authorities.(2)Within 72 hours after the Attorney General receives a report through the web portal pursuant to paragraph (1), the Attorney General shall notify the chief law enforcement officer of the jurisdiction in which the theft or loss occurred of the name and address of the reporting person..(2)Creation of web-based portal for reportingWithin 180 days after the date of the enactment of this Act, the Attorney General shall create a web-based electronic portal, which members of the public may use to report the theft or loss of a firearm to the Attorney General pursuant to section 922(aa) of title 18, United States Code, that includes a notice to users of the penalties under section 924(a)(1) of such title for knowingly making a false statement or representation in such a report.(3)PenaltiesSection 924 of such title is amended by adding at the end the following:(q)With respect to a violation of section 922(aa), the Attorney General shall, after notice and opportunity for a hearing—(1)(A)in the case of a first violation, subject the person to a civil money penalty of not more than $1,000; or(B)in the case of a second or subsequent violation, subject the person to a civil money penalty of not more than $5,000; and(2)in the case of any violation, notify the person of the prohibitions set forth in section 922(bb)..(b)Prohibition on firearm receipt after multiple convictions(1)In generalSection 922 of such title, as amended by subsection (a)(1) of this section, is amended by adding at the end the following:(bb)(1)It shall be unlawful for a person who has been twice assessed a civil money penalty under section 924(q) to receive a firearm during the 1-year period that begins with the date of the most recent such assessment.(2)It shall be unlawful for a person who has been thrice assessed a civil money penalty under section 924(q) to receive a firearm during the 5-year period that begins with the date of the most recent such assessment..(2)PenaltiesSection 924(a)(5) of such title is amended by striking or (t) and inserting (t), or (bb).(c)Prohibition on false reportingSection 924(a)(1)(A) of such title is amended by striking “chapter or” and inserting “chapter, in reporting a lost or stolen firearm pursuant to section 922(aa), or”.(d)Updating of national instant criminal background check system(1)In generalWithin 6 months after the date of the enactment of this Act, the Attorney General shall promulgate such rules as are necessary to ensure that—(A)the national instant criminal background check system takes account of section 922(bb) of title 18, United States Code, in performing the functions of the system; and(B)all persons licensed under chapter 44 of such title provide notice of the penalties for violations of section 922(aa) of such title to any person not so licensed who acquires a firearm from the licensee.(2)Conforming amendments(A)The following provisions of section 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) are each amended by striking (g) or (n) each place it appears and inserting (g), (n), or (bb):(i)Subparagraphs (A), (C), (F)(iii)(I), and (G)(i) of subsection (e)(1).(ii)Subsection (g).(iii)Subsection (i)(2).(B)The following provisions of title 18, United States Code, are each amended by striking (g) or (n) and inserting (g), (n), or (bb):(i)Section 922(t)(1)(B)(ii).(ii)Section 922(t)(2).(iii)Section 922(t)(4).(iv)Section 922(t)(5).(v)Section 923(g)(3)(B).(vi)Section 925A(2).3.Effective dateThis Act and the amendments made by this Act shall take effect 90 days after the date of the enactment of this Act.